Case 1:20-cv-00261-SEB-MJD Document5 Filed 02/18/20 Page 1 of 1 PagelD #: 35

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of Indiana

 

 

BRETT McKINNEY )
Plaintiff ) °
Vv. ) Case No. 1:20-cv-261-SEB-MJD
EQUIFAX INFORMATION SERVICES, INC., et al )
Defendant )
APPEARANCE OF COUNSEL
To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

AMERICAN HONDA FINANCE CORPORATION

Date: 02/18/2020 /s/ James R. Williams

OO Attorney's signature

James R. Williams - 23193-45

Printed name and bar number
Wilson Elser Moskowitz Edelman & Dicker LLP
55 West Monroe Street, Suite 3800
Chicago, IL 60603

 

Address

jim.williams@wilsonelser.com

 

E-mail address

(312) 704-0550

 

Telephone number

(312) 704-1522

 

FAX number
